NUMBER 13-15-00513-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


KEVIN LOZANO A/K/A
KEVIN LOZAWO,                                                               Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 357th District Court
                        of Cameron County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
             Before Justice Rodriguez, Benavides, and Perkes
                             Order Per Curiam

      This cause is currently before the Court on appellant's second motion for extension

of time to file the brief. The reporter’s record was filed on May 2, 2016, and appellant’s

brief was originally due to be filed thirty days thereafter. See TEX. R. APP. P. 38.6(a).

This Court has previously granted appellant one extension of time totaling 90 days to file
the brief, and appellant now seeks an additional 60 days, until October 31, 2016, to file

the brief.

       The Court GRANTS appellant’s second motion for extension to file the brief and

ORDERS the Honorable Larry Warner to file the brief on or before October 31, 2016.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of September, 2016.




                                             2